AO 245B (CASDRev. 02/18) Judgment in a Criminal Case


                                       UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMINAL CASE
                                  v.                                         (For Offenses Committed On or After November 1, 1987)
               ELMER VARELA-VARELA (1)
                                                                                Case Number:         3:18-CR-03743-JAH

                                                                             Matthew C. Binnin er
                                                                             Defendant's Attorney
REGISTRATION NO.                  05788-180
 D -
                                                                                                                          FEB 0 8 2019
THE DEFENDANT:
IZI pleaded guilty to count(s)             One of the Superseding Information.                                     CLERK, U.S. r.>15TRlCT COURT
D was found guilty on count(s)                                                                               ......__..,,...____.   ~rt
                                                                                                                                         l,,

     after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title and Section I Nature of Offense                                                                 Count
     8:1325 - Improper Entry By An Alien (Misdemeanor)                                                     ls




    The defendant is sentenced as provided in pages 2 through                           2           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count(s)
 D Count(s)                                                                        dismissed on the motion of the United States.

 1ZJ Assessment: $10.00 waived.

       JVTA Assessment*:$
 D
       *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 IZI No fine                      D Forfeiture pursuant to order filed                                                     , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.

                                                                             February 1. 2019
                                                                             Date o Imposition of Sentence




                                                                                                                          3:18-CR-03743-JAH
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                ELMER VARELA-VARELA (1)                                                  Judgment - Page 2 of 2
CASE NUMBER:              3:18-CR-03743-JAH

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 6 months as to count 1s.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:


       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                   3:18-CR-03743-JAH
